Appeals (1) from an order of the Family Court of Broome County (Ray, J.), entered June 17, 1986, which, inter alia, dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for modification of a prior custody decree, and (2) from an order of said court, entered August 6, 1986, which, inter alia, directed petitioner to pay child support.
*984We agree with the reasoning of Family Court as found in its written decisions. We add only that respondent’s request for counsel fees is denied. In the absence of any request before Family Court or a cross appeal, respondent inappropriately raises this issue for the first time before us (see, e.g., Matter of Van Alstyne v David Q., 92 AD2d 971, 972).
Orders affirmed, with costs. Mahoney, P. J., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.